Name: Commission Implementing Decision (EU) 2018/518 of 26 March 2018 laying down the animal health and veterinary certification conditions for the re-entry of registered horses for competition after temporary export to Indonesia, amending Annex I to Decision 93/195/EEC as regards the entry for Indonesia and amending Annex I to Decision 2004/211/EC as regards the entry for Indonesia in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2018) 1725) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: tariff policy;  agricultural policy;  agricultural activity;  trade policy;  means of agricultural production;  Asia and Oceania;  social affairs
 Date Published: 2018-03-28

 28.3.2018 EN Official Journal of the European Union L 84/27 COMMISSION IMPLEMENTING DECISION (EU) 2018/518 of 26 March 2018 laying down the animal health and veterinary certification conditions for the re-entry of registered horses for competition after temporary export to Indonesia, amending Annex I to Decision 93/195/EEC as regards the entry for Indonesia and amending Annex I to Decision 2004/211/EC as regards the entry for Indonesia in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2018) 1725) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (1), and in particular Article 12(1) and (4), Article 16(2), and points (a) and (b) of Article 19 thereof, Whereas: (1) Directive 2009/156/EC lays down animal health conditions for the importation into the Union of live equidae. It provides that imports of equidae into the Union are only authorised from third countries that meet certain animal health requirements. (2) Annex I to Commission Decision 93/195/EEC (2) sets out lists of third countries assigned to sanitary groups A to E. Annex VII to that Decision contains, amongst others, a model health certificate to be used for the re-entry of registered horses after temporary export for less than 60 days to participate in the equestrian events of the Asian Games and the Endurance World Cup. (3) The equestrian events of the 18th Asian Games will take place in Jakarta, Indonesia from 18 August to 2 September 2018. Those events will include Show Jumping, Dressage and Eventing competitions under the auspices of the FÃ ©dÃ ©ration Equestre Internationale and will also attract Union-based rider-horse combinations. (4) In order to authorise the re-entry into the Union between 10 August 2018 and 10 September 2018 of registered horses for competition after their temporary export for the purposes of taking part in the Asian Games, and, in order to provide for a model health certificate to accompany such registered horses, it is necessary to provide that those horses may re-enter the Union only when accompanied by a health certificate in accordance with the model set out in Annex VII to Decision 93/195/EEC. For that purpose, it is also necessary to include Indonesia in the appropriate sanitary group in Annex I to that Decision. (5) As Annex I has undergone several amendments, it should be updated and replaced in its entirety for the sake of legal clarity. (6) Decision 93/195/EEC should therefore be amended accordingly. (7) Annex I to Commission Decision 2004/211/EC (3) establishes a list of third countries, or parts thereof where regionalisation applies, from which Member States authorise the importation of equidae and semen, ova and embryos thereof, and indicates the conditions applicable to such imports. (8) In order to host the equestrian events of the 2018 Asian Games, the competent authorities of Indonesia requested that a part of the territory of that country, being a zone situated on and around a fully fenced race course located in a residential area of the centre of Jakarta city and which has been emptied of equidae since May 2016, be recognised as an equine disease-free zone. This equine disease free zone has been established in accordance with the recommendations of the World Organisation for Animal Health (OIE) (4) and with the assistance of experts. (9) The competent authorities of Indonesia provided a number of guarantees, in particular as regards the notifiability of the diseases listed in Annex I to Directive 2009/156/EC in their country and the undertaking to fully comply with Article 12(2)(f) of that Directive as regards the immediate notification of equine disease to the Commission and the Member States. (10) According to information made available by Indonesia and the World Organisation for Animal Health (OIE), African horse sickness, Venezuelan equine encephalomyelitis and vesicular stomatitis have never been reported in Indonesia. (11) While there are no reports available as regards the occurrence of dourine and glanders during the previous years, Indonesia has carried out a comprehensive serological survey on the equine population in the surveillance and protection zones surrounding the core zone of the equine disease free zone in the Metropolitan area of Jakarta, with negative results in all cases for African horse sickness and dourine. However, in one out of 600 horses which were included in the survey, glanders was diagnosed by serology. (12) For a period of 6 months, which formally commenced on 15 February 2018, the core zone comprising the venue designated for the Asian Games, will remain free of equidae and all control and biosecurity measures related to the equine disease free zone will be in place until participating horses are introduced according to the agreed quarantine protocol. (13) In order to ensure the sustainable protection of the health status of the equine population within the equine disease free zone, the Indonesian authorities have undertaken to operate a quarantine facility within this zone to control the entry of equidae from holdings in other parts of Indonesia and from certain third countries not listed in Annex I to Decision 2004/211/EC. During this pre-entry quarantine the animals will be subjected to the animal health tests in line with Union import conditions applicable to countries of the same sanitary group. (14) Taking into account the satisfactory information and guarantees provided by Indonesia, Indonesia should be included in the list of third countries set out in Annex I to Decision 2004/211/EC for the re-entry of registered horses during the period of 10 August to 10 September 2018. At the same time, Indonesia should be regionalised for certain equine diseases. From an epidemiological point of view, the equine disease free zone in Indonesia should be assigned to sanitary group C in the list in Annex I to that Decision. (15) Decision 2004/211/EC should therefore be amended accordingly. (16) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Member States shall authorise the re-entry of registered horses for competition after temporary export to the part of the territory of Indonesia regionalised for the participation in the 2018 Asian Games in Jakarta, provided that each of the horses is accompanied by a duly completed health certificate in accordance with the model health certificate set out in Annex VII to Decision 93/195/EEC, and provided also that the horses and the accompanying health certificates are presented to the border inspection post of entry into the Union within the period of time indicated in Annex I to Decision 2004/211/EC. Article 2 Annex I to Decision 93/195/EEC is replaced by the text set out in Annex I to this Decision. Article 3 Annex I to Decision 2004/211/EC is amended in accordance with Annex II to this Decision. Article 4 This Decision is addressed to the Member States. It shall apply until 30 September 2018. Done at Brussels, 26 March 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 192, 23.7.2010, p. 1. (2) Commission Decision 93/195/EEC of 2 February 1993 on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (OJ L 86, 6.4.1993, p. 1). (3) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (OJ L 73, 11.3.2004, p. 1). (4) http://www.oie.int/our-scientific-expertise/specific-information-and-recommendations/international-competition-horse-movement/equine-disease-free-zones/ ANNEX I ANNEX I Sanitary Group A (1) Switzerland (CH), Greenland (GL), Iceland (IS) Sanitary Group B (1) Australia (AU), Belarus (BY), Montenegro (ME), former Yugoslav Republic of Macedonia (2) (MK), New Zealand (NZ), Serbia (RS), Russia (3) (RU), Ukraine (UA). Sanitary Group C (1) Canada (CA), China (3) (CN), Hong Kong (HK), Indonesia (3) (4) (ID), Japan (JP), Korea Republic (KR), Macao (MO), Malaysia (peninsula) (MY), Singapore (SG), Thailand (TH), United States of America (US) Sanitary Group D (1) Argentina (AR), Barbados (BB), Bermuda (BM), Bolivia (BO), Brazil (3) (BR), Chile (CL), Costa Rica (3) (CR), Cuba (CU), Jamaica (JM), Mexico (3) (MX), Peru (3) (PE), Paraguay (PY), Uruguay (UY) Sanitary Group E (1) United Arab Emirates (AE), Bahrain (BH), Algeria (DZ), Israel (5) (IL), Jordan (JO), Kuwait (KW), Lebanon (LB), Morocco (MA), Oman (OM), Qatar (QA), Saudi Arabia (3) (SA), Tunisia (TN), Turkey (3) (TR). ANNEX II Annex I to Decision 2004/211/EC is amended as follows: (1) in the table, the following entry for Indonesia is inserted in the alphabetic order of the ISO-code between the entries for Hong Kong and Israel: ID Indonesia ID-0 Whole country          Valid from 10 August to 10 September 2018 ID-1 The equine disease free zone of Jakarta (see Box 9 for details) C  X        (2) the following Box 9 is added: Box 9 ID Indonesia ID-1 The Equine Disease Free Zone of Jakarta consisting of: (1) the core zone comprising the venue at Pulomas; (2) the highway passage within the surveillance zone from the venue to the International Airports of Jakarta (Soekarno-Hatta and Halim Perdana Kusuma)